Citation Nr: 0908030	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-01 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
characterized as basal cell carcinoma (BCC) and squamous cell 
carcinoma (SCC) of the upper body, to include as secondary to 
herbicide exposure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1967 through 
August 1969. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.


FINDING OF FACT

Skin cancer, and, specifically basal cell carcinoma and 
squamous cell carcinoma, is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the Veteran's periods of 
active military service, including exposure to Agent Orange.  


CONCLUSION OF LAW

A skin disorder, characterized as basal and squamous cell 
carcinomas of the upper body, was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred therein, to include as a result of in-service 
exposure to herbicide agents.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board notes at the outset that VA has an obligation to 
notify claimants of what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  With respect to the Veteran's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record  that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide. When a claim is for 
service connection, VA must also provide notice that a 
disability rating and an effective date for an award of 
benefits will be assigned if service connection is awarded. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice 
should be provided to a claimant before an initial 
unfavorable agency of original jurisdiction decision on a 
claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

VA provided notice letters to the Veteran in February 2003, 
January 2005, June 2006, and November 2007 that notified him 
of the evidence necessary to substantiate his claim for 
service connection.  During the course of this time, the 
Veteran submitted additional evidence, and, in December 2008, 
the RO correspondingly issued a supplemental statement of the 
case, thereby readjudcating the Veteran's claim.  VA more 
than satisfied the requirements for providing timely and 
complete notice to the Veteran as required under the VCAA.  
Further, since the Board has concluded that the preponderance 
of the evidence is against the Veteran's claim and herein 
upholds the RO's denial of the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot and the lack of notice in this 
regard is harmless error. See Dingess, supra; Sanders v. 
Nicholson, 487 F.3d 881, 891 (2007).

VA's duty to assist in the development of claims includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on a claim, 
as defined by law. The record includes an October 2008 VA 
medical opinion which was based on a review of the Veteran's 
entire claims file, including his service treatment records.  
The Veteran's VA medical treatment records and identified 
private medical records have been obtained to the extent 
available. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).  There is no indication in the record that any 
additional evidence relevant to the claim decided herein is 
available but is not part of the claims file.  Here, the 
Board notes that the Veteran has been unresponsive to the 
RO's November 2007 letter which requested additional medical 
information regarding his skin cancer.  To date, he has not 
responded to the inquiry.  Nevertheless, the current record 
medical evidence is adequate for purposes of the Board's 
decision concerning the appeal of the RO decision of the 
claim.

It is reasonable to conclude that any failure on the part of 
VA to provide additional notice or assistance, if alleged, 
would not affect the outcome of the decision concerning the 
Veteran's claim decided herein.  Therefore, such failure, if 
identified, would be harmless error. See Mayfield , supra.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  Moreover, where a Veteran served for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1947, and a malignancy, 
which is to say, skin cancer, becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(which is to say, cancers of the lung, bronchus, larynx, or 
trachea), and soft tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more at any time after service.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2008).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  38 
C.F.R. § 3.303(d) (2008).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).

Analysis

The Veteran contends that his skin cancer is the result his 
military service and related herbicide exposure.  Notably, he 
has not alleged the presence of a skin disorder (cancerous or 
pre-cancerous lesions, actinic keratoses, etc.,) at any time 
during his active duty, or within one year after separation.  
A review of the Veteran's service treatment records are 
negative for history, complaints, or abnormal findings 
indicative of the presence of skin cancer.  A physical 
examination upon separation in July 1969 revealed a normal 
clinical skin evaluation and no pertinent diagnoses were 
noted.  

The earliest clinical indications of squamous and basal cell 
carcinomas were first shown no earlier than May 1999 and May 
2000, respectively, some thirty years following the Veteran's 
final discharge from active military service.  Indeed, 
private dermatology records from Dr. Harris show ongoing 
treatment from 1999 to 2001 for basal cell carcinoma (BCC), 
squamous cell carcinoma (SCC), actinic keratoses, and 
generalized photo-damaged skin.  The Veteran has not 
submitted any other evidence demonstrating skin cancer, or 
manifestations thereof, prior to his initial diagnoses in 
1999.  In this regard, the Board notes that the Veteran is 
not entitled to service connection under the presumptive 
provisions of 38 C.F.R. 3.309, which requires manifestation 
of malignant tumors within one year of separation from 
service.  

Nevertheless, the Veteran's primary contention is that his 
past squamous and basal cell carcinomas are the result of 
exposure to herbicides while serving in the Republic of 
Vietnam.  Based on the Veteran's service in Vietnam during 
the Vietnam era, he is presumed to have been exposed to Agent 
Orange.  However, the Veteran is not entitled to the 
presumption of service connection for skin cancer based on 
his exposure to herbicides.  Neither basal nor squamous cell 
carcinoma of the skin is listed as a presumptive disease for 
the application of the presumption.  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); See also 
Notice, 61 Fed. Reg. 41,442-49 (1996). 

In this regard, the Board notes that the Veteran's private 
dermatologist, Dr. Harris, has submitted a medical statement 
in support of his claim for service connection as related to 
herbicide exposure.  The statement, dated July 2004, 
indicated that the Veteran had "severe photo-damaged skin.  
However, some cutaneous tumors could be as likely as not due 
to/or a factor of exposure to Agent Orange while serving in 
Vietnam." (Emphasis added).  

Notably, the Board remanded the Veteran's appeal in October 
2007, based on Dr. Harris' medical statement.  In particular, 
the remand directed the RO to obtain any updated records 
which would help clarify diagnoses associated with the noted 
"cutaneous tumors."  In November 2007, the RO sent a 
detailed letter to the Veteran, outlining the directives 
listed in the remand, and specifically requesting him to send 
any medical reports from Harris Dermatology.  He was informed 
that VA would obtain the records for him if he so desired, 
and a VA Form 21-4124 was attached to authorize the release 
of information from any treating providers concerning his 
skin condition.  To date, the Veteran has not responded to 
the letter. As neither the Veteran nor his representative has 
identified any additional evidence pertinent to the claim and 
as there are no additional records to obtain, the Board 
concludes that both the directives outlined in the remand and 
the duty-to-assist provisions of the VCAA have been complied 
with.  Notably, the duty to assist is not a one-way street.  
If a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence. Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In any event, the Board does not find Dr. Harris' statement 
regarding "cutaneous tumors" to be probative of a link 
between Veteran's past skin cancer and herbicide exposure.  
He has provided no rationale for his opinion and the nexus is 
deemed to be speculative, at best.  Without further 
clarification as to "cutaneous tumors" and herbicide 
exposure, the Board finds Dr. Harris' opinion less persuasive 
than other medical opinions of record, including those of the 
Secretary of Veterans Affairs and the VA examiner's opinion 
discussed below.  Medical possibilities and unsupported 
medical opinions carry negligible probative weight. See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

As part of the October 2007 remand, the Board also directed 
the RO to schedule the Veteran for a VA skin examination.  
This was accomplished in October 2008.  Upon physical 
examination, the examiner noted that there were multiple, 
excised/destroyed areas of actinic keratosis, BCC, and SCC on 
the Veteran's upper body.  No current lesions were present.  
After reviewing the Veteran's entire claims file, including 
private and service treatment records, the examiner concluded 
that the Veteran did not have any skin diseases listed under 
38 C.F.R. § 3.309(e).  He specifically noted that actinic 
keratosis, BCC, and SCC are not skin conditions that have 
been determined to be secondarily related to Agent Orange 
[herbicide] exposure.  

In sum, there is simply no competent medical evidence 
relating the Veteran's skin cancer to herbicide exposure.  
Based on the foregoing, the Veteran is not entitled to 
service connection for skin cancer as secondary to herbicide 
exposure.  38 C.F.R. § 3.309(e).  

The Board has also considered whether the claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  As noted above, 
the service treatment records do not reflect treatment for 
skin cancer, and the first time manifestation or treatment of 
such disorder is shown was decades after his separation from 
service.  This gap of years in the record militates against a 
finding that the Veteran suffered a skin disorder in service 
which resulted in a chronic disorder, and also rebuts any 
assertion of continuity of symptomatology since separation 
from service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

Furthermore, there is no medical evidence of record which 
relates the Veteran's claimed skin disorders to his military 
service in general, or his herbicide exposure specifically.  
With all due respect to the statement of Dr. Harris, quoted 
above, it does little more than indicate the possibility of a 
relationship to service.  The use of terms such as 
"possible", "may", or "could be", such as in this case, makes 
a doctor's opinion speculative in nature.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  

Based on the aforementioned, the Board is unable to 
reasonably associate the Veteran's skin cancer, which was 
first persuasively documented many years following service 
separation, with any incident or incidents of his periods of 
active military service, including exposure to herbicides.  
The Board additionally notes that the Veteran does not 
possess the medical knowledge required to etiologically 
relate any current disorder to service, or any event of 
service, including exposure to Agent Orange. See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent and probative evidence (medical) that links the 
post-service disorder to service, the Veteran's claim for 
service connection for chronic skin cancer, including basal 
and squamous cell carcinomas of the upper body, must be 
denied.  


ORDER

Entitlement to service connection a skin disorder, 
characterized as basal cell and squamous cell carincomas of 
the upper body, to include as secondary to herbicide 
exposure, is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


